Case 1:19-cv-22974-KMW Document 1 Entered on FLSD Docket 07/17/2019 Page 1 of 6



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF FLORIDA
                            MIAMI DIVISION


  BAY PARK TOWERS CONDOMINIUM
  ASSOCIATION, INC.,

        Plaintiffs,
  vs.                                          CIVIL ACTION:

                                               NOTICE OF REMOVAL

  LEXINGTON INSURANCE COMPANY,

       Defendant.
  ___________________________________/


  TO THE UNITED STATES DISTRICT COURT
  FOR THE SOUTHERN DISTRICT OF FLORIDA,
  MIAMI DIVISION:

        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant LEXINGTON

  INSURANCE COMPANY (“LEXINGTON”) gives notice of removal of the

  above-captioned action, Case Number 2019-015187-CA-01, pending in the Circuit

  Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, and

  hereby removes this action to the United States District Court for the Southern

  District of Florida, Miami Division.      In support of this Notice of Removal,

  LEXINGTON provides as follows:

        Defendant, LEXINGTON INSURANCE COMPANY, a foreign corporation,

  hereby files this Notice of Removal of Civil Action, and states:
Case 1:19-cv-22974-KMW Document 1 Entered on FLSD Docket 07/17/2019 Page 2 of 6



        1.        Defendant, LEXINGTON, is an eligible insurer that issued a policy of

  insurance to the insured, Bay Park Towers Condominium Association, Inc.

  (“Insured”), under policy number 41-LX-092178033-0-000. See Policy, attached

  as Exhibit 1.

        2.        LEXINGTON INSURANCE COMPANY is the Defendant in the

  Complaint filed by Plaintiffs on May 20, 2019, in the Circuit Court of the Eleventh

  Judicial Circuit in and for Miami-Dade County, Florida, case number 2019-

  015187-CA-01, styled as Bay Park Towers Condominium Association, Inc. v.

  Lexington Insurance Company. See Exhibit 2.

        3.        Service of Process was effected on LEXINGTON on June 18, 2019.

  See Notice of Service of Process, attached, See Exhibit 3.

        4.        This is a civil action over which this Honorable Court has original

  jurisdiction under 28 U.S.C. § 1332, and which LEXINGTON is entitled to remove

  to this Honorable Court based upon diversity of citizenship.

        5.        The Plaintiff, Bay Park Towers Condominium Association, Inc., is

  incorporated in the State of Florida, and principal place of business is in the state

  of Florida, for the purposes of diversity of citizenship. 28 U.S.C. § 1332(c)(2). See

  Exhibit 4.

        6.        Defendant is a Delaware corporation with its principal place of

  business located in Boston, Massachusetts; Defendant is not a citizen of Florida.



                                             2
Case 1:19-cv-22974-KMW Document 1 Entered on FLSD Docket 07/17/2019 Page 3 of 6



        7.     No parties have common citizenship for purposes of diversity

  jurisdiction. Therefore, complete diversity exists between all parties named in this

  matter.

        8.     Venue is proper in the Southern District of Florida because at all

  relevant times LEXINGTON was doing business in Florida as an insurer, and the

  suit for which this removal originates was filed by Plaintiffs in the Circuit Court in

  and for Miami-Dade County. See Exhibit 2.

        9.     LEXINGTON issued a contract of insurance to the Insured for

  property located at 3301 Northeast 5th Avenue, Miami, Florida 33137. See Exhibit

  1.

        10.    Plaintiff claims that Defendant breached the Insurance Contract by

  refusing to pay for the full amounts due and owing in breach of the Policy and in

  violation of the applicable Florida Statutes. See ¶ 11 of Complaint. Plaintiff claims

  that Defendant breached the Policy for the loss by failing to pay the full amount of

  the damages caused by the covered peril. See ¶ 17 of Complaint. Plaintiff claims

  that Defendant has breached its insurance contract by failing to adequately

  investigate, failing to properly adjust, and failing to pay all of the aforementioned

  benefits due and owing under the policy. See ¶ 18.

        11.    The total amount sought by the Plaintiff is $9,688,990.18. Counsel

  for the Plaintiff sent a letter and copy of an estimate upon which the Plaintiff bases



                                            3
Case 1:19-cv-22974-KMW Document 1 Entered on FLSD Docket 07/17/2019 Page 4 of 6



  its claim that the Defendant did not pay for the full value of covered damages. See

  Exhibit 5. The estimate states that the net value of the claim for covered damages

  to the Plaintiff’s dwelling is $9,688,990.18.

         12.    Accordingly, the amount in controversy exceeds $75,000.00.

         13.    Additionally, the Plaintiff seeks an award of attorney’s fees and costs

  pursuant to Florida Statutes 627.428.

         14.    The jurisdictional facts were true at the time Plaintiffs filed their

  Complaint, and are true presently, at the time of removal.

         15.    This Notice of Removal is being filed timely in that the amount in

  controversy was not stated in the Complaint, and the Defendant received the

  demand by which it could be ascertained that the amount in controversy exceeds

  $75,000.00 on May 17, 2019. See Exhibit 5.

         16.    The following items include all of the process, pleadings, and orders

  filed in this action, to date:

                a.   Exhibit 1 – Policy

                b.   Exhibit 2 – Complaint

                c.   Exhibit 3 – Notice of Service of Process

                d.   Exhibit 4 – Division of Corporations State of Florida- Diversity
                     Information.

                e.   Exhibit 5- Demand Letter

                f.   Exhibit 6- Civil Cover Sheet

                                             4
Case 1:19-cv-22974-KMW Document 1 Entered on FLSD Docket 07/17/2019 Page 5 of 6



              WHEREFORE,         Defendant,       LEXINGTON             INSURANCE

  COMPANY, a foreign corporation, respectfully requests that the above-referenced

  action pending in the Circuit Court of the Eleventh Judicial Circuit in and for

  Miami-Dade County, Florida, Case No. 2019-015187-CA-01 be removed from that

  court to the United States District Court for the Southern District of Florida,

  Miami-Dade Division.

        Dated July 17, 2019

                                              Respectfully submitted.

                                              CLAUSEN MILLER P.C.

                                              /s/ Scott Dornstein

                                               Scott Dornstein, Esq., FBN: 757411
                                              4830 West Kennedy Blvd., #600
                                              Tampa, Florida 33609
                                              Tel: (312) 606-7782
                                              sdornstein@clausen.com
                                              aschaab@clausen.com
                                              pwalker@clausen.com
                                              Counsel for Defendant




                                        5
Case 1:19-cv-22974-KMW Document 1 Entered on FLSD Docket 07/17/2019 Page 6 of 6



                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July17, 2019, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that

  the foregoing document is being served this day on all counsel of record or pro se

  parties identified on the List below in the manner specified, either via transmission

  of Notices of Electronic Filing generated by CM/ECF or in some other authorized

  manner for those counsel or parties who are authorized to receive electronic

  Notices of Electronic Filing.

        Javier Delgado, Esq.
        Merlin Law Group, P.A.
        222 Lakeview Ave., Ste. 950
        West Palm Beach, FL 33401
        jdelgado@merlinlawgroup.com
        rpatrick@merlinlawgroup.com
        tamaro@merlinlawgroup.com


                                               CLAUSEN MILLER P.C.

                                               /s/ Scott Dornstein

                                                Scott Dornstein, Esq., FBN: 757411
                                               4830 West Kennedy Blvd., #600
                                               Tampa, Florida 33609
                                               Tel: (312) 606-7782
                                               sdornstein@clausen.com
                                               aschaab@clausen.com
                                               pwalker@clausen.com
                                               Counsel for Defendant




                                           6
